G-KOSSCUP, District Judge.
The hill is to restrain infringement of letters patent No. 437,588, granted to the Bedding Ink & Duplicator Company, as assignee of William C. Fuerth, September 80th, for improvement in inks. The defendant denies infringement, and also contests the validity of the patent.
The purpose of the patentee was to produce an ink adaptable to the needs of stencil printing. Such an ink must necessarily he different, in some respects, from the ordinary printer’s ink, and especially in view of the new stencil sheet, which is composed of more delicately constructed paper. Mr. Fuerth points this out in the following language:
“Printer’s ink, properly speaking, is a viscid and very tacky mass, and, when applied, for printing purposes, for a printing roller over a stencil sheet composed of delicately waxed paper, it would naturally tend to tear it, and the ink in a pure state was of no utility. Consequently, in the old state of the art, it was necessary to the production of even a few impressions to thin the printing ink with an excess of linsec-d oil, castor oil, turpentine, and the like.”
And Professor Morton concurs with this in substantially the same language. The introduction of these solvents, however, was calculated to make the ink too Huid to be available for use in the usual manner of stencil printing. The patent in question produces an ink which, appearing to the printer in a state of jelly-like consistency, is rendered limpid by friction, and avoids the tendency to adhesiveness *150characteristic of ordinary printer’s ink. In these respects it seems to be a genuine and valuable advance in the art.
Printer’s ink for a long time has been made from the products of petroleum, linseed oil, fatty oils, vegetable oils, and other products, according to different formulas. The patent in suit employs linseed oil, together with vaseline, a product of petroleum, with the essential coloring matter, and is not, in this respect, generally speaking, very different from the old printer’s ink. But, while vaseline is a product of petroleum, it is likewise, in many of its characteristics, different from the other products of petroleum, and, when combined with linseed oil and the other coloring matter, as pointed out in the patent in suit, presents an ink, as a finished entirety, very different from the old printer’s ink, and different in just those respects that make the one adaptable to stencil printing and the other unadaptable. This constitutes a new discovery in the art of printing, just as much as if its elements, or a portion of them, were derived from some substance hitherto unrelated to printing ink. In my opinion the patent is valid.
The analysis of defendants’ ink by the complainant’s experts shows the presence of vaseline and the other constituents entering into the complainant’s combination. This testimony might be much less conclusive if the defendants, who are alive and filed their answer, had denied under oath the use of such constituents. Their failure to meet complainant’s analysis by a denial leaves me in no doubt that the analysis is substantially correct. The usual decree for an injunction and accounting may be entered.